Opinion filed January 6, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00242-CR
                                    __________
                   PAUL WAYNE PALMER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                       Trial Court Cause No. 2-285-20

                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss his appeal. Appellant
asserts in his motion that he wishes to withdraw his notice of appeal and dismiss this
appeal. The motion to dismiss is signed by both Appellant and Appellant’s counsel
in compliance with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


January 6, 2022                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.